The opinion of the court was delivered by
Pierpoint, Oh. J.
This case comes up upon exceptions to the refusal of the county court to set aside the verdict, and grant a new trial, on the motion of the plaintiff, based upon the fact that a letter written by Bigelow was, by mistake, allowed to go into the hands of the jury among the papers that they took when they *749retired to make up their verdict, the letter not having been put in evidence upon the trial. This, we think, would furnish a legal ground for setting aside the verdict, if it could reasonably be supposed that the letter could have had any influence upon the minds of the jury in coming to the conclusion which they did.
It appears that some time in the month of March, 1870, the plaintiff and defendant came together and had an interview in respect to the matters in controversy in this suit. What took place at that interview, was a material point, and the parties, in their testimony, were at variance in respect to it; they also varied as to the time in March when the interview took place, one testifying that it was earlier in the month than the other, but it does not appear that either fixed the time definitely. It is conceded on both sides that it was wholly immaterial to the issue at what time that interview took place. But it is claimed by the plaintiff that anything that would tend to show that one of the parties was right as to the time, would be likely to give a preponderance to the testimony of that party, as to the material matters about which they differed. Now this is a matter about which all men are so liable to be, and so often are, mistaken, and honestly mistaken, that in a case like the present, where neither pretends to bo exact, a mistake by the one or the other, would not be likely to have much, if any, weight upon the minds of the jury in determining which of the two was right in respect to the material matters involved. But if this was otherwise, we do not see how the letter in question could have aided or influenced the jury in determining which was right as to time. There is nothing in the letter that refers to a meeting that had taken place, or that fixes any time for a meeting in the future. For aught that appears, the letter is just as consistent with the statements of one party as the other. It is true, this court cannot see exactly how the case appeared in the county court; but, as the application was made to that court, where all the facts and circumstances that were developed on the trial, were well known, and that court having refused to set aside the verdict, we see no sufficient legal grounds for reversing the decision.
Judgment affirmed.